DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  in the fourth line of the claim, after the term “finishing” and before “comprising”, the term “layre” is misspelled.  For examination purposes, Examiner assumes it is “layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodard et al. (WO 2017/161084).
Woodard discloses a reflective optical element with a high stiffness substrate.  Concerning claims 1 and 2, Woodard discloses the optical element comprises a high stiffness substrate that is a non-oxide ceramic such as boron carbide or silicon carbide and a finishing layer assembly having a metallization layer comprising silicon that contacts the substrate (para. 0039-0056; FIG. 5, elements 60 and 70).  Examiner notes that the term “layer” does not mean a single layer and can include further sub-layers, including the further layers as disclosed by Woodard to form the finishing layer assembly.  Given that the materials are the same as that 8 lbf-in/lbm (para. 0043).  Concerning claim 4, since the substrate is formed from the claimed materials, the thermal expansion coefficient would be within the claimed ranges.  Regarding claim 8-10, the surface of the finishing layer assembly is finished by a diamond turning process and has a surface roughness from 5 to 500 angstroms, wherein the endpoint of 5 angstroms meets the limitations as claimed (para. 0057-0061).  With respect to claim 11, the layer comprising silicon of the finishing layer assembly can be directly contacting the base substrate (para. 0046).
Regarding claims 12 and 13, given that the materials of the substrate and the finishing layer assembly are the same, the CTE difference is within the claimed range.  In regards to claims 14 and 17, adhesion layers can be disposed between the base substrate and the metallization Si layer of the finishing layer assembly, wherein these adhesion layers are transition metals such as Ti, Zr, Cr, and the like (para. 0050).  Alternatively for claim 16, a metal carbide can be disposed between the Si layer of the finishing layer assembly and the substrate (para. 0048).  With respect to claim 15, in this instance, the finishing layer assembly would further include a supplemental finishing layer which is formed from Si and the like, resulting in a structure wherein the Si layer that is the metallization layer would be considered to be the adhesion layer.  Concerning claim 20, the adhesion layer is in direct contact with the finishing layer assembly and the base (para. 0047-0052).  In regards to claim 21, the structure further includes a reflective coating having a layer formed from the materials as claimed (para. 0063-0070).

Claims 1-4, 9-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goela et al. (US 5071596).
Goela discloses a lightweight ceramic mirror.  Concerning claims 1 and 2, Goela discloses the mirror comprises a backstructure that is a silicon carbide, a faceplate that is silicon carbide, and a finishing layer that is a silicon layer (cols. 2 and 8-11; FIGS. 2-9).  Given that the materials are the same, the stiffness and coefficient of thermal expansion relationship would be the same as that claimed in claims 1, 3-4, and 12-13.  With respect to claims 9 and 10, the silicon layer has a RMS roughness of less than or equal to 5 angstroms (cols. 9-10).  Regarding claim 11, in this instance, the faceplate would be equivalent to the claimed base substrate, resulting in the finishing layer being in direct contact with the faceplate.  Concerning claims 14-16, in this instance, the faceplate serves as the claimed adhesion layer that comprises Si and is a carbide, specifically silicon carbide as disclosed above (cols. 2 and 8-11).  Regarding claim 20, the faceplate is in direct contact with the backstructure and the finishing layer and as such, would meet the limitations as claimed (cols. 2 and 8-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (WO 2017/161084) in view of Total Materia (http://www.totalmateria.com/Article80.htm).
Woodard discloses the above for the Si metallization and Si supplemental finishing layer but is silent to the layer being an alloy with aluminum.
Aluminum-Silicon alloys having a silicon content of 5 to 25% have low coefficient of thermal expansion and also increased strength (pp. 1-3 of PDF).  As such, it would have been obvious to one of ordinary skill in the art to have an alloy of Si and Al as the metallization or supplemental finishing layer of Woodard, in order to have a low CTE and also have increased strength.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (WO 2017/161084).
Woodard discloses the above, including the disclosure of the substrate being a boron carbide or a silicon carbide and a metallization/metal carbide layer between the substrate and the finishing layer assembly.  As such, it would have been obvious to one of ordinary skill in the art to have the adhesion layers being boron/boron carbide or silicon/silicon carbide for adhesion and thermal coefficient matching with the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783